Citation Nr: 1205166	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  10-27 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for degenerative arthritis of the right knee.

2.  Entitlement to service connection for degenerative arthritis of the right knee. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for a left shoulder disorder.

4.  Entitlement to service connection for a left shoulder disorder.

5.  Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disorder.

6.  Entitlement to service connection for a right shoulder disorder.

7.  Whether new and material evidence has been received to reopen a claim for service connection for a disorder of the right hand and fingers.

8.  Entitlement to service connection for a disorder of the right hand and fingers.

9.  Whether new and material evidence has been received to reopen a claim for service connection for derangement of the right elbow.

10.  Entitlement to service connection for degenerative arthritis of the right elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to April 1955.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Jackson, Mississippi that denied the benefits sought on appeal.  
			
In September 2011, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

The issue of entitlement to service connection for bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for degenerative arthritis of the right knee, a left shoulder disorder, a right shoulder disorder, a disorder of the right hand and fingers, and derangement of the right elbow, on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 2007 decision, the Board determined that new and material evidence sufficient to reopen the Veteran's previously denied claims of entitlement to service connection for disabilities of the right knee, left shoulder, right shoulder, right hand and fingers, and right elbow had not been received.  The Veteran was notified of that decision but failed to perfect a timely appeal.  The decision became final.

2.  The evidence pertaining to disabilities of the right knee, left shoulder, right shoulder, right hand and fingers, and right elbow received subsequent to the November 2007 Board decision was not previously of record, relates to an unestablished fact necessary to substantiate the claims, is not cumulative or redundant, and raises a reasonable possibility of substantiating the claims.   



CONCLUSIONS OF LAW

1.  The November 2007 Board decision that determined that new and material evidence sufficient to reopen the Veteran's previously denied claims of entitlement to service connection for disabilities of the right knee, left shoulder, right shoulder, right hand and fingers, and right elbow had not been received is final. 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d); 20.200, 20.201, 20.202, 20.302, 20.1100 (2011).

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for disabilities of the right knee, left shoulder, right shoulder, right hand and fingers, and right elbow.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's favorable disposition of the claims to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  





II.  Analysis

The matters on appeal arise from a somewhat lengthy procedural history.  Initially, in a July 1999 rating decision, the RO denied service connection for disabilities of the right knee, left shoulder, right shoulder, right hand and fingers, and right elbow.  The Veteran appealed this decision, and in a February 2000 decision, the Board upheld the denials of service connection.  The Veteran filed a motion for reconsideration, which was denied by the Board in May 2000.  The Veteran then appealed the Board's February 2000 decision to the United States Court of Appeals for Veterans Claims (Court), and in October 2001 the Court dismissed the appeal for lack of jurisdiction.

The Veteran subsequently sought to reopen his claims, and in a March 2004 rating decision, the RO denied his requests.  The Veteran appealed this decision to the Board, and in November 2007, the Board determined that new and material evidence sufficient to reopen the Veteran's previously denied claims of entitlement to service connection for disabilities of the right knee, left shoulder, right shoulder, right hand and fingers, and right elbow had not been received.  The Veteran did not appeal the November 2007 Board decision and it became final.  

The Veteran filed this application to reopen his claims in March 2008.  Under the applicable provisions, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence which relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If it is determined that new and material evidence has been received, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

It appears that the relevant evidence before the Board at the time of the last final decision in November 2007 consisted of the Veteran's statements, statements from his wife, and VA and private treatment records.  The Board found that the newly received evidence was essentially duplicative of evidence previously of record.  The Board found that at the time of the February 2000 Board decision, there was no medical evidence linking the Veteran's disabilities to service, and that since 2000, there remained no such evidence.  Thus, the Board, in its November 2007 final decision, concluded that new and material evidence had not been submitted since the 2000 Board decision and the claims were not reopened.
 
Since November 2007, the evidence received consists of personal hearing testimony, lay statements, VA treatment records, and private treatment records.  This evidence is new because it was not previously associated with the claims file.

The evidence is also material because a reasonable possibility of substantiating the Veteran's claims has been raised, and the evidence is not cumulative or redundant of existing evidence.  In a May 2008 letter from the Veteran's treating physician, Barry Jones, M.D., Dr. Jones documented the Veteran's reports of bilateral shoulder and right elbow injuries received in service and the ongoing continuity of symptomatology.  Dr. Jones stated that he has known the Veteran for many years and has no reason to doubt his integrity as to these allegations.  In a June 2008 VA treatment record, the Veteran was noted to have arthritis at multiple sites, and the examiner indicated that the Veteran's joint pain was due to a "remote injury."  The only injury discussed within the report was the Veteran's in-service accident sustained in Germany in the winter of 1954.  In an August 2010 letter, Dr. Jones reiterated the findings rendered in his May 2008 letter.  This evidence is because it relates to an unestablished fact, specifically, the etiology of the Veteran's current arthritis of multiple joints, as well as his bilateral shoulder and right elbow disorders specifically.

Moreover, since the Board's November 2007 denial, the Court has issued Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Here, at the September 2011 hearing, the Veteran testified that he has experienced ongoing symptoms relating to his right knee, bilateral shoulders, right hand and fingers, and right elbow since his discharge from service.  See Hearing Transcript, p. 5.  Pursuant to Shade, this evidence offers further support as to the issue of nexus.

Given all of foregoing, the Board finds that new and material evidence has been received, and the Veteran's previously denied claims of entitlement to service connection for disabilities of the right knee, left shoulder, right shoulder, right hand and fingers, and right elbow are reopened. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for degenerative arthritis of the right knee is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a left shoulder disorder is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a right shoulder disorder is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a disorder of the right hand and fingers is reopened.

New and material evidence having been received, the claim of entitlement to service connection for derangement of the right elbow is reopened.


REMAND

The Board finds that RO development of the claims for service connection for disorders of the right knee, left shoulder, right shoulder, right hand and fingers, and right elbow, on the merits, is warranted.  

At the September 2011 hearing, the Veteran testified that he receives treatment for the disabilities on appeal at the Community Based Outpatient Clinic (CBOC) in Houlka, Mississippi.  See Hearing Transcript, p. 7-8.  It does not appear that records from this particular facility have been obtained.  38 U.S.C. § 5103A(b)(3) requires that VA make attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  Further, VA is held to have constructive notice of the contents of VA records at the time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  These records should be obtained prior to the adjudication of the claims.

Also at the hearing, the Veteran testified that he is treated by Dr. Barry Jones for the disorders on appeal.  See Hearing Transcript, p. 6.  While isolated statements from Dr. Jones have been received, including those of August 2010 and May 2008, the underlying treatment records have not.  Such records should be requested prior to adjudicating the claims.  38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the federal government as "an initial request for the records, and, if the records are not received, at least one follow-up request."  

Additionally, the Board finds that VA examinations for the claims on appeal must be afforded to the Veteran.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim. Id.  

Here, the record establishes current diagnoses for the disorders on appeal.  For example, in a November 2001 private medical record, the Veteran was diagnosed with degenerative joint disease of the right knee.  A June 2005 private medical record documents arthritis of the bilateral shoulders and the right elbow.  In numerous records, including a VA record of October 2003, the Veteran has been diagnosed with arthritis of multiple sites.

As for the in-service incurrence of these disorders, the record reflects that the Veteran's service treatment records were destroyed in the 1973 fire at the National Personnel Records Center.  The Veteran contends that while on active duty in Germany, he slipped on ice and injured his left shoulder.  He also contends that shortly before Christmas in 1954, he was involved in a motor vehicle accident while in an armored carrier, and that his right knee, bilateral shoulders, right hand and fingers, and right elbow were injured.  He alleges that he was placed on a stretcher and treated at a field hospital for his injuries.  He has submitted November 2007 lay statements of his brother and wife, I.R., C.T., and E.M., who each asserted personal knowledge of the Veteran's injuries as contended.  The Veteran further submitted a February 2008 lay statement of B.M., the wife of a late physician who treated the Veteran for his in-service injuries after his discharge and who worked as the receptionist in the office at the time, to support his contentions.  He additionally submitted the March 2008 lay statement of H.L., a state circuit court judge from the third circuit judicial district in Mississippi, who has known the Veteran for more than 30 years, and who attested to the Veteran's good and honest character.  The Board finds no reason to doubt the credibility of the Veteran, his wife, relatives, and friends.  For these reasons, the Board accepts the in-service incurrence of the injuries as contended.

Further, the record contains statement supportive of a link between the Veteran's current disorders and service, although they are somewhat indirect and are unaccompanied by any rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  For example, in a September 2006 statement of John W. McFadden, M.D., Dr. McFadden attributed "numerous problems," including disorders of the knees, shoulders, right forefinger, and right elbow, to the in-service accidents.  In a June 2008 VA treatment record, the Veteran's joint pain is attributed to a "remote injury."  In August 2010 and May 2008 statements, Dr. Jones reiterates the Veteran's belief that the pain in his shoulders and right elbow is related to service.  As such, VA medical opinions must be obtained before the claims are properly adjudicated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Obtain and associate with the claims file all records from the VA CBOC in Houlka, Mississippi.  

2.  Contact the Veteran and request that he provide authorization forms necessary to allow the RO to obtain the private treatment records of Barry Jones, M.D.  Thereafter, the RO should attempt to obtain those records.  

3.  Afford the Veteran a VA examination to ascertain the nature and etiology of the following disorders:
      a.  right knee disorder
      b.  left shoulder disorder
      c.  right shoulder disorder
      d.  right hand and fingers disorder
      e.  right elbow disorder

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's currently diagnosed disorders are in any way causally related to his active service.  For purposes of this appeal, the examiner should concede the in-service incurrence of right knee, bilateral shoulder, right hand and fingers, and right elbow injuries caused by slipping on ice and sustaining a motor vehicle accident in December 1954.
      	
The examiner should consider the Veteran's statements relating his disorders to service, as well as his reports of continuity of symptomatology since service.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. The consequences of failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R.  3.158, 3.655 (2011).   

4.  After all of the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


